  19-11527-tmd Doc#27-15 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 13 -
Assignment and Assumption Agreement dated September 24 2019 betw Pg 1 of 5




                                                           EXHIBIT "13"


                                                                       ATX000246
  19-11527-tmd Doc#27-15 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 13 -
Assignment and Assumption Agreement dated September 24 2019 betw Pg 2 of 5




                                                                       ATX000247
  19-11527-tmd Doc#27-15 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 13 -
Assignment and Assumption Agreement dated September 24 2019 betw Pg 3 of 5




                                                                       ATX000248
  19-11527-tmd Doc#27-15 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 13 -
Assignment and Assumption Agreement dated September 24 2019 betw Pg 4 of 5




                                                                       ATX000249
  19-11527-tmd Doc#27-15 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 13 -
Assignment and Assumption Agreement dated September 24 2019 betw Pg 5 of 5




                                                                       ATX000250
